Citation Nr: 0610262	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
traumatic arthritis of the right knee.

2. Entitlement to a rating higher than 10 percent for 
residuals of medial collateral ligament repair of the right 
knee.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In June 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In October 2004, the Board remanded the case to afford the 
veteran a VA examination.  On the claim for increase for 
residuals of a ligament repair, as the requested action has 
been substantially completed, nothing further is needed to 
ensure compliance with the Board's remand directive.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

In an August 2002 statement, the veteran referred to a July 
2002 VA medical record, disclosing an assessment of probable 
plantar fasciitis.  On VA examination in November 2002, the 
examiner noted numbness over the proximal tibia in the 
inferior branch of the saphenous nerves distribution.  As it 
is appears the conditions may be related to the service-
connected knee disability, the matter is referred to the RO 
for appropriate action.

The claim for increase for traumatic arthritis is REMANDED to 
the agency of original jurisdiction via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. The residuals of medial collateral ligament repair of the 
right knee result in moderate instability.


2. The 10 percent rating for the symptomatic residuals of a 
meniscectomy of the right knee is the maximum schedular 
rating. 


CONCLUSIONS OF LAW

1. The criteria for a separate 20 percent rating for 
residuals of medial collateral ligament repair of the right 
knee are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2005).

2. The 10 percent rating for the symptomatic residuals of a 
meniscectomy of the right knee is the maximum schedular 
rating.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5259 (2005).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include a provision, pertaining to the 
effective date of the award. 

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

On the claim for increase for residuals of a ligament repair, 
the RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in December 2001.  The Board, however, 
deemed the notice insufficient as to the evidence needed to 
substantiate the claim and in October 2004 remanded to cure 
the procedural defect.  The RO then provided additional VCAA 
notice by letter in November 2004.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability was worse.  
The veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  In the statement of 
the case, dated in February 2003, the RO cited 38 C.F.R. § 
3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to a claim. 

Although the timing of the adequate VCAA notice did not 
comply with the requirement that the notice must precede the 
adjudication, the action described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument, which he did, and evidence, and he had already 
addressed the issue at a hearing before the Board.  For these 
reasons, the veteran has not been prejudiced by the timing of 
the VCAA notice. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notice did not include any provision for an 
effective date, the Board finds no prejudice to the veteran 
in proceeding because the effective date to be assigned has 
yet to be determined by the RO, who will implement the 
Board's decision, and the effective-date question is an 
appealable issue should the veteran disagree with the effect 
date assigned.  Therefore, any notice deficiency with respect 
to the effective-date question is harmless error.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  The RO 
accorded the veteran VA examinations in November 2002 and 
December 2004.  As the veteran has not identified additional 
evidence, and as there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A service-connected disability is rated in accordance with 
the VA Rating Schedule.  A rating is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

When evaluating a disability of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Procedural and Factual Background

In a July 1974 rating decision, the RO granted service 
connection for the residuals of medial collateral ligament 
repair of the right knee and assigned a single 10 percent 
rating under Diagnostic Codes (DC) 5257 (instability) and DC 
5259 (removal of cartilage).  In March 1999, the RO granted a 
separate, 10 percent rating for traumatic arthritis of under 
DC 5010, effective from August 1994. 

VA records disclose that in November 2001 the veteran 
underwent a right knee arthroscopy.  During the surgery, a 
loose body was removed and there was evidence of a 
meniscectomy in the medial, anteromedial and posteromedial 
compartments with removal about one-half to two-thirds of the 
meniscus.  The ligamentum mucosum required resection, and the 
anterior cruciate ligament was found to be damaged with 
removal of about one-half to two-thirds of the ligament. 

On VA examination in November 2002, the veteran complained of 
pain and constant soreness.  He stated that he wore a knee 
brace and that the used a cane to walk, but he could not walk 
more than 200-300 feet without stopping for pain.  
The pertinent findings were medial bony osteophytes.  Range 
of motion was completed to 120 degrees.  The McMurray's test 
and patellofemoral grind were both positive.  X-rays revealed 
degenerative disease.  The diagnosis was post-traumatic 
arthrosis following ligament and cartilage injuries.

VA records disclose that in March 2003 the veteran complained 
of knee pain. 

On VA examination in December 2004, the veteran complained 
pain, stiffness, swelling, and instability.  He complained 
that when he goes from sitting to standing, he has grinding.  
He stated that he had difficulty with squatting, kneeling, 
and walking greater than 400 yards.  The pertinent findings 
were significant patellofemoral crepitus, apprehension, 
positive bony changes, and medial joint line tenderness.  
Range of motion was from 5 to 110 degrees.  There was no 
evidence of additional limitation of motion due to pain with 
repetitive motion.  X-rays revealed severe, degenerative 
changes in three compartments of the knee.  The examiner 
stated that the range of motion was further limited by 30 
degrees by pain from the patellofemoral joint as well as 
alterations in the mechanics of the joint. The diagnosis was 
severe post-traumatic degenerative arthrosis at a pre-total 
knee arthroplasty level.

In a June 2005 rating decision, the RO increased the rating 
for traumatic arthritis to 20 percent under DC 5010.

Analysis

The veteran contends that his right knee disability has 
worsened, rather than improved, since surgery conducted in 
November 2001.  In his statements and testimony, the veteran 
asserted that he experiences constant pain and reduced range 
of motion, tenderness, numbness, instability, and sensations 
of grinding, clicking and popping.  He also asserted that he 
uses a brace and a cane and that the recent surgery failed to 
restore pre-surgery range of motion.  

Currently a 10 percent rating is assigned for both 
instability and removal of cartilage, and 20 percent rating 
is assigned for traumatic arthritis. 

Based on the evidence of record, a separate rating is 
warranted for instability and for removal of cartilage.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (ratings for 
distinct disabilities resulting from the same injury could be 
assigned so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition). 

As for instability under DC 5257, the criterion for a 10 
percent rating is slight instability, moderate instability is 
20 percent disabling, and severe instability is 30 percent 
disabling.  On VA examination in November 2002, the 
McMurray's test was positive, indicating instability.  
Moreover, there is evidence that one half to two thirds of 
the ligament is missing.  Also, the veteran wears a knee 
brace and uses a cane for stability.  Based on the physical 
finding of instability, evidence of ligament damage, and the 
use of a knee brace to support the knee, the findings are 
consistent with moderate, but not severe, instability, 
warranting a separate 20 percent rating under DC 5257.

As for removal of cartilage under DC 5259, the current 10 
percent rating is the maximum schedular rating under DC 5259. 

Accordingly, the Board finds that the medical evidence 
supports a separate 20 percent rating for residuals of a 
medial collateral ligament repair of the right knee under 
Diagnostic Code 5257 and separate 10 percent rating for 
residuals of a right knee meniscectomy under Diagnostic Code 
5259.  And the preponderance of the evidence is against a 
rating higher than 20 percent for residuals of a medial 
collateral ligament repair of the right knee and a rating 
higher than 10 percent rating for residuals of a right knee 
meniscectomy.  38 U.S.C.A. § 5107(b). 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 




ORDER

A separate 20 percent rating for residuals of a medial 
collateral ligament repair of the right knee is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating higher than 10 percent rating for a right knee 
meniscectomy is denied. 


REMAND 

As for traumatic arthritis, the veteran currently has a 20 
percent rating under Diagnostic Code 5010.  Traumatic 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

The appropriate diagnostic codes for limitation of motion of 
the knee are DC 5260 (flexion) and DC 5261 (extension). 

In VAOPGPREC 9-2004, the General Counsel of VA held that 
separate, compensable ratings could be warranted for 
limitation of motion of the knee under Diagnostic Codes 5260 
(flexion) and 5261 (extension). 

In October 2004, the Board remanded the case to afford the 
veteran a VA examination and asked the examiner to describe 
range of motion in degrees for both flexion and extension. 

On VA examination in December 2004, range of motion was from 
5 to 110 degrees, which was further limited by 30 degrees of 
functional loss due to pain and the mechanics of the knee. 
 
It is unclear whether the 30 degrees of functional loss 
relates to flexion or extension.  Without a specific finding 
for flexion and extension, the examination is inadequate for 
rating purposes.  Under Stegall v. West, 11 Vet. App. 268 
(1998), 
to ensure compliance with the Board's October 2004 directive, 
the issue is remanded for the following action: 

1. At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of 
the effective date provisions for an 
increased rating claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006). 

2. Obtain VA records from the Columbia 
VAMC since 2003. 

3. Schedule the veteran for a VA 
orthopedic examination to determine the 
range of motion of the right knee.  The 
claims folder must be made available for 
review by the examiner. The examiner is 
asked to:

a. Describe range of motion in 
degrees for both flexion and 
extension of the right knee.

b. Comment on the degree of pain or 
functional loss due pain on use or 
due to flare-ups and whether pain or 
functional loss due to pain results 
in additional limitation of flexion 
or extension and, if feasible, to 
describe the additional limitation 
of motion in degrees for flexion and 
extension.

3. After the above development, adjudicate 
the claim for increase for traumatic 
arthritis of the right knee, addressing 
whether a separate rating is warranted for 
limitation of flexion or extension.  If 
the benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


